 



Exhibit 10.1
AMENDMENT NO. 4
TO
LOAN AND SECURITY AGREEMENT
AND WAIVER
     THIS AMENDMENT NO. 4 AND WAIVER (“Amendment No. 4 and Waiver”) is entered
into as of November 8, 2006, by and among ROCKY BRANDS, INC., a corporation
organized and existing under the laws of the State of Ohio, LIFESTYLE FOOTWEAR,
INC., a corporation organized and existing under the laws of the State of
Delaware, EJ FOOTWEAR LLC, a limited liability company organized and existing
under the laws of the State of Delaware, HM LEHIGH SAFETY SHOE CO. LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, GEORGIA BOOT LLC, a limited liability company organized and existing
under the laws of the State of Delaware, GEORGIA BOOT PROPERTIES LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, DURANGO BOOT COMPANY LLC, a limited liability company organized and
existing under the laws of the State of Delaware, NORTHLAKE BOOT COMPANY LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, LEHIGH SAFETY SHOE CO. LLC, a limited liability company organized and
existing under the laws of the State of Delaware, LEHIGH SAFETY SHOE PROPERTIES
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (the foregoing entities, jointly and severally, “Borrower”),
the financial institutions party thereto (each a “Lender” and collectively, the
“Lenders”), and GMAC COMMERCIAL FINANCE LLC, as administrative agent and sole
lead arranger for the Lenders (in such capacities, the “Agent”).
BACKGROUND
     Borrowers, Agent and Lenders are parties to a Loan and Security Agreement
dated as of January 6, 2005 (as amended by Amendment No. 1 to Loan and Security
Agreement and Consent dated as of January 19, 2005, Amendment No. 2 to Loan and
Security Agreement dated as of April 30, 2006, and Amendment No. 3 to Loan and
Security Agreement dated as of June 28, 2006 and as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Agent and Lenders provide Borrowers with certain financial
accommodations.
     Borrower has notified Agent and Lenders that certain Events of Default have
occurred which are continuing due to(a) the failure of Borrower to comply with
the provisions of Section 5.3(B) of the Loan Agreement as a result of Total
Leverage Ratio of Rocky on a Consolidated Basis for the four fiscal quarter
accounting period ended September 30, 2006 being 3.89 to 1.00, which exceeds the
required Total Leverage Ratio for such period of 3.80 to 1.00, (a) the failure
of Borrower to comply with the provisions of Section 5.3(C) of the Loan
Agreement as a result of EBITDA of Rocky on a Consolidated Basis for the four
fiscal quarter accounting period ended September 30, 2006 being $27,364,514,
which is less than the required EBITDA for such period of $30,000,000 and (c)
the failure of Borrower to comply with the provisions of Section 5.3(D) of the
Loan Agreement as a result of the Senior Leverage Ratio of Rocky on a
Consolidated

 



--------------------------------------------------------------------------------



 



Basis for the four fiscal quarter accounting period ended September 30, 2006
being 3.34 to 1.00, which exceeds the required Senior Leverage Ratio for such
period of 3.30 to 1.00 (the “Designated Defaults”). Borrower has requested Agent
and Lenders to waive the Designated Defaults, and Agent and Lenders are willing
to do so on the terms and conditions set forth herein.
     Borrowers have also requested Lenders to reset certain of the financial
covenants, and to amend certain other provisions of the Loan Agreement; Lenders
have agreed to effectuate such modifications to the Loan Agreement on the terms
and conditions set forth herein;
     NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Loan Agreement.
     2. Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Loan Agreement is amended as
follows:
          (a) Section 1.1 of the Loan Agreement is amended by inserting the
following defined terms in their appropriate alphabetical order:
“Amendment No. 4” shall mean Amendment No. 4 and Waiver to this Agreement dated
as of November 8, 2006.
“Amendment No. 4 Closing Date” shall mean the date upon which all of the
conditions precedent to the effectiveness of Amendment No. 4 have been
satisfied.
          (b) Section 5.3(A) of the Loan Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
     (A) Fixed Charge Coverage. A minimum Fixed Charge Coverage Ratio as of the
end of each period set forth below of not less than the respective ratio set
forth below:

          Period   Fixed Charge Coverage Ratio
Four Quarters ending December 31, 2006
    0.88 to 1.00  
Four Quarters ending March 31, 2007
    0.85 to 1.00  
Four Quarters ending June 30, 2007
    0.90 to 1.00  
Four Quarters ending September 30, 2007
    0.95 to 1.00  
Four Quarters ending December 31, 2007
    0.95 to 1.00  

2



--------------------------------------------------------------------------------



 



          (c) Section 5.3(B) of the Loan Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
     (B) Total Leverage. A Total Leverage Ratio as of the end of each period set
forth below in a ratio not greater than the respective ratio set forth below:

          Period   Total Leverage Ratio
Four Quarters ending December 31, 2006
    4.25 to 1.00  
Four Quarters ending March 31, 2007
    4.25 to 1.00  
Four Quarters ending June 30, 2007
    4.20 to 1.00  
Four Quarters ending September 30, 2007
    4.10 to 1.00  
Four Quarters ending December 31, 2007
    4.00 to 1.00  

          (d) Section 5.3(C) of the Loan Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
     (C) Minimum EBITDA. EBITDA as of the end of each period set forth below in
an amount not less than the respective amount set forth below:

          Period   Minimum EBITDA
Four Quarters ending December 31, 2006
  $ 25,500,000  
Four Quarters ending March 31, 2007
  $ 25,500,000  
Four Quarters ending June 30, 2007
  $ 25,500,000  
Four Quarters ending September 30, 2007
  $ 25,500,000  
Four Quarters ending December 31, 2007
  $ 25,800,000  

          (e) Section 5.3(D) of the Loan Agreement is hereby amended and
restated solely to the extent of the accounting periods commencing with the Four
Quarters ending December 31, 2006 through and including the Four Quarters ending
December 31, 2007 as follows:
     (D) Senior Leverage Ratio. A Senior Leverage Ratio as of the end of each
period set forth below in a ratio not greater than the respective ratio set
forth below:

3



--------------------------------------------------------------------------------



 



          Period   Senior Leverage Ratio
Four Quarters ending December 31, 2006
    3.70 to 1.00  
Four Quarters ending March 31, 2007
    3.65 to 1.00  
Four Quarters ending June 30, 2007
    3.60 to 1.00  
Four Quarters ending September 30, 2007
    3.50 to 1.00  
Four Quarters ending December 31, 2007
    3.40 to 1.00  

     3. Waiver of Designated Defaults. Subject to satisfaction of the conditions
set forth in Section 4 below, Requisite Lenders hereby waive the Designated
Defaults.
     4. Conditions of Effectiveness. This Amendment No. 4 and Waiver shall
become effective upon satisfaction of the following conditions precedent:
          (a) Agent shall have received eight (8) copies of this Amendment No. 4
and Waiver duly executed by each Borrower and Requisite Lenders;
          (b) Agent shall have received, for the pro rata benefit of the Lenders
executing Amendment No. 4 and Waiver on or before the Amendment No. 4 Closing
Date, based upon their respective Commitments, the sum of $225,000, which shall
be fully earned on the Amendment No. 4 Closing Date and not subject to rebate,
refund, proration and/or reduction for any reason;
          (c) Agent shall have received six (6) copies of Amendment No. 2 to
Intercreditor Agreement in the form annexed hereto as Exhibit B dated as of the
Amendment No. 4 Closing Date duly executed by ACAS; and
          (d) Agent shall have received a true and correct copy of an amendment
to the Note Purchase Agreement in form and substance satisfactory to Agent in
all respects.
     5. Representations and Warranties. Each Borrower hereby represents and
warrants as follows:
          (a) This Amendment No. 4 and Waiver and the Loan Agreement, as amended
hereby, constitute legal, valid and binding obligations of Borrowers and are
enforceable against each Borrower in accordance with their respective terms.
          (b) Upon the effectiveness of this Amendment No. 4 and Waiver, each
Borrower hereby reaffirms all covenants, representations and warranties made in
the Loan Agreement to the extent the same are not amended hereby, and agrees
that all such covenants, representations and warranties shall be deemed to have
been remade as of the effective date of this Amendment No. 4 and Waiver, except
to the extent any such representation or warranty expressly relates to an
earlier date.
          (c) No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment No. 4 and Waiver.
          (d) No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement.

4



--------------------------------------------------------------------------------



 



          (e) The issuance of this Amendment No. 4 and Waiver is permitted
pursuant to all applicable law and all material agreements, documents and
instruments to which any Loan Party is a party or by which any of their
respective properties or assets are bound.
     6. Effect on the Loan Agreement.
          (a) Upon the effectiveness of Section 2 hereof, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.
          (b) Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
          (c) Except as specifically provided herein, the execution, delivery
and effectiveness of this Amendment No. 4 and Waiver shall not operate as a
waiver of any right, power or remedy of Agent or Lenders, nor constitute a
waiver of any provision of the Loan Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.
     7. Release. Each Borrower hereby acknowledges and agrees that: (a) neither
it nor any of its Affiliates has any claim or cause of action against Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) Agent and each Lender has
heretofore properly performed and satisfied in a timely manner all of its
obligations to Borrowers under the Loan Agreement and the other Loan Documents.
Notwithstanding the foregoing, Agent and the Lenders wish (and Borrowers agree)
to eliminate any possibility that any past conditions, acts, omissions, events
or circumstances would impair or otherwise adversely affect any of the Agent’s
and the Lenders’ rights, interests, security and/or remedies under the Loan
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Borrower (for itself and its Affiliates and the successors,
assigns, heirs and representatives of each of the foregoing) (collectively, the
“Releasors”) does hereby fully, finally, unconditionally and irrevocably release
and forever discharge Agent and each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the Amendment No. 4 Closing
Date arising out of, connected with or related in any way to this Amendment
No. 4 and Waiver, the Loan Agreement or any other Loan Document, or any act,
event or transaction related or attendant thereto, or the agreements of Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Borrower, or the making of any Advance, or the
management of such Advance or the Collateral.

5



--------------------------------------------------------------------------------



 



     8. Governing Law. This Amendment No. 4 and Waiver shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns and shall be governed by and construed in accordance with the laws of
the State of New York.
     9. Headings. Section headings in this Amendment No. 4 and Waiver are
included herein for convenience of reference only and shall not constitute a
part of this Amendment No. 4 and Waiver for any other purpose.
     10. Counterparts; Facsimile. This Amendment No. 4 and Waiver may be
executed by the parties hereto in one or more counterparts, each of which shall
be deemed an original and all of which when taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment No. 4 and Waiver has been duly executed
as of the day and year first written above.

              ROCKY BRANDS, INC.     LIFESTYLE FOOTWEAR, INC.     EJ FOOTWEAR
LLC     HM LEHIGH SAFETY SHOE CO. LLC     GEORGIA BOOT LLC     GEORGIA BOOT
PROPERTIES LLC     DURANGO BOOT COMPANY LLC     NORTHLAKE BOOT COMPANY LLC    
LEHIGH SAFETY SHOE CO. LLC     LEHIGH SAFETY SHOE PROPERTIES LLC
 
       
 
  By:   /s/ James E. McDonald
 
            Name: James E. McDonald     Title: Chief Financial Officer of each
of the foregoing
          Borrowers
 
            GMAC COMMERCIAL FINANCE LLC
 
       
 
  By:   /s/ Thomas Brent
 
            Name: Thomas Brent     Title: Director
 
            Revolving Loan Commitment:     $27,118,640.00     Term Loan A
Commitment:     $1,211,815.95     Term Loan C Commitment:     $4,000,709.63
 
            BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ William J. Wilson
 
            Name: William J. Wilson     Title: Vice President
 
            Revolving Loan Commitment:     $21,186,440.00     Term Loan A
Commitment:     $946,731.33     Term Loan C Commitment:     $3,125,554.77

Signature Page to Amendment No. 4 and Waiver

 



--------------------------------------------------------------------------------



 



              CHARTER ONE BANK, N.A.
 
       
 
  By:   /s/ James G. Zamborsky
 
            Name: James G. Zamborsky     Title: Vice President
 
            Revolving Loan Commitment:     $17,796,610.00     Term Loan A
Commitment:     $795,254.33     Term Loan C Commitment:     $2,625,466.07
 
            PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Peter Redington
 
            Name: Peter Redington     Title: A.V.P.
 
            Revolving Loan Commitment:     $17,796,610.00     Term Loan A
Commitment:     $795,254.33     Term Loan C Commitment:     $2,625,466.07
 
            COMERICA BANK
 
       
 
  By:   /s/ Harold Dalton
 
            Name: Harold Dalton     Title: V.P.
 
            Revolving Loan Commitment:     $16,101,700.00     Term Loan A
Commitment:     $719,516.06     Term Loan C Commitment:     $2,375,422.45

Signature Page to Amendment No. 4 and Waiver

 